

116 HR 7110 IH: Warren Cowles Grade Crossing Safety Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7110IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Neal introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize appropriations for highway-rail grade crossing improvement projects.1.Short titleThis Act may be cited as the Warren Cowles Grade Crossing Safety Act.2.Authorization of appropriations for highway-rail grade crossing improvement projectsSection 22907 of title 49, United States Code, is amended—(1)in subsection (c)(5), by inserting , including such a project for commuter rail and operators in high-ridership corridors before the period at the end; and(2)by adding at the end the following:(m)Authorization of appropriations(1)In generalNotwithstanding section 22905(f), there are authorized to be appropriated for eligible projects described in subsection (c)(5) for commuter rail and operators in high-ridership corridors—(A)for fiscal year 2021, $250,000,000; and(B)for fiscal year 2022 and each fiscal year thereafter, the amount described in paragraph (2).(2)Amount describedThe amount described in this paragraph for a fiscal year is $250,000,000, adjusted to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(3)Consumer price index definedIn this subsection, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..